KAROHL, Judge,
concurring in the result.
The appeal must be dismissed because there was no final and appealable judgment in the juvenile court. We do not have jurisdiction even to reach the issue of mootness.
The juvenile court never completed the hearing on the juvenile officer’s § 211.031 RSMo 1986 petition which initially asked the court to take jurisdiction. On these facts the requirements of finality in §§ 511.020, 512.020 and 211.261 RSMo 1986 are obviously not met. In this case even required preliminary findings were not made on a § 211.031 RSMo 1986 petition.
The dismissal is required because we have no jurisdiction.